DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.

Response to Arguments
Applicant’s amendments/arguments filed on June 07, 2022 regarding claims 1-6, 8-19 and 21 have been fully considered but found unpersuasive for the following reasons explained below.

Applicant respectfully asserts, regarding claims 1, 9 and 17, that the prior art on record does not meet the limitations “…wherein the web extends a thickness along the axis of rotation from a first face to a second face that is opposite the first face, the thickness of the web being variable substantially along the radial length of the web such that the thickness of the web is greater at the hub than at the rim to facilitate deflection of the rim…”.

The Examiner respectfully submits, regarding claims 1, 9 and 17, that Demtroder discloses a similar gear (Fig. 10: 4) as Hahlbeck, having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation.
Further on, please see the Demtroder Annotated Figure 10 below, where the web (803) is joined to the rim (804) at the first side (801) of the rim (804). Still further, it is also noted that the web (803) is connecting the hub (805) to the rim (804).
The gear is formed such that the radial length of the web (803) extends at an oblique angle relative to the axis of rotation as taught by Demtroder for providing more flexibility of the web without compromising the overall strength and durability of the gear.
Still further, Demtroder (Please see a Demtroder Annotated Figure 11 below) discloses another embodiment/variation showing another modification where the web (803) extends a thickness along the axis of rotation from a first face (Left face 7) to a second face (Right face 7) that is opposite the first face (Left face 7), the thickness of the web (803) being variable substantially along the radial length of the web (803) such that the thickness of the web (803) is greater at the hub (805) than at the rim (804) to facilitate deflection of the rim (804).
The (((motivation to use Demtroder))) is taught explicitly in the same art. Specifically, Demtroder discloses/teaches that the shape of the inner part, including a possible thickness of an outer rim of the inner part, may advantageously be selected in such a manner that equalization of the pressure distribution between the inner part and the outer part is obtained to the greatest possible extent. Thereby stresses in the gear part are minimized (Demtroder [0021]). Moreover, Demtroder discloses/teaches that the means to influence the resonance behavior is by modifying the thickness of the radially extending support structure, and further placing recesses or apertures in this structure such that the torsional stiffness of the gear is modified. Reducing the stiffness will generally lead to lower resonance frequencies (or vice versa, higher stiffness will raise the resonance frequency). As a further means, these recesses or apertures may be provided asymmetrically, such that different stiffness is achieved for each load direction. Any of these means, or a combination hereof, allows to move the resonance frequency to ranges where no excitation frequencies exist (Demtroder [0028]).
The grounds of rejection (as explained below in the 35 U.S.C. 103 section using Demtroder Figs. 10-11) use said teaching by Demtroder and is incorporated into Hahlbeck.

    PNG
    media_image1.png
    486
    757
    media_image1.png
    Greyscale

Demtroder Annotated Figure 10


    PNG
    media_image2.png
    904
    1207
    media_image2.png
    Greyscale

Demtroder Annotated Figure 11

Disposition of Claims
Claims 1-6, 8-19 and 21 are pending in this application.
Claims 1-6, 8-19 and 21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (Demtroder – US 2011/0250070 A1).

With regard to claim 1, Hahlbeck (Figs. 1, 13A-15) disclose:
A bull gear (Fig. 1; [0036]: 20 and 22) for a reciprocating pump ([0003, 0036, 0046]), the bull gear (20 or 22) comprising:
a hub (Fig. 13A; [0047]: 34; {wrongly numbered in Hahlbeck Fig. 13A as 24}) extending around an axis of rotation (Figs. 4 and 13B) of the bull gear (20);
a rim (32) having a plurality of helical gear teeth (Figs. 14A-14B; [0037]) extending along a circumference of the rim (32), the rim (32) extending a width (Figs. 13A and 14B) along the axis of rotation from a first side portion (Figs. 13A, 14B: right side portion of rim 32) to a second side portion (Figs. 13A, 14B: left side portion of rim 32) that is opposite the first side portion (Figs. 13A, 14B: right side portion of rim 32); and 
a web (Fig. 13A: 36) connecting the hub (34) to the rim (32), the web (36) extending a radial length from the first side portion (Figs. 13A, 14B: right side portion of rim 32) of the rim (32) to the hub (34).

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web is joined to the rim at the first side of the rim
(B) wherein the web extends a thickness along the axis of rotation from a first face to a second face that is opposite the first face, the thickness of the web being variable substantially along the radial length of the web such that the thickness of the web is greater at the hub than at the rim to facilitate deflection of the rim

However, regarding limitation (A) above, Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation.

Further on, please see the Demtroder Annotated Figure 10 above, where the web (803) is joined to the rim (804) at the first side (801) of the rim (804). Still further, it is also noted that the web (803) is connecting the hub (805) to the rim (804).

Still further, regarding limitation (B) above, Demtroder (Please see a Demtroder Annotated Figure 11 above) discloses another embodiment showing another modification where the web (803) extends a thickness along the axis of rotation from a first face (Left face 7) to a second face (Right face 7) that is opposite the first face (Left face 7), the thickness of the web (803) being variable substantially along the radial length of the web (803) such that the thickness of the web (803) is greater at the hub (805) than at the rim (804) to facilitate deflection of the rim (804).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the radial length of the web extends at an oblique angle relative to the axis of rotation as taught by Demtroder for the purpose of providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

With regard to claim 9, Hahlbeck (Figs. 13A-15) disclose:
A gear set (Fig. 1: 10) for a reciprocating pump ([0003, 0036, 0046]), the gear set (10) comprising:
a pinion (16, 18) having a plurality of helical gear teeth (Fig. 15; [0037]); and 
a bull gear (20 or 22) comprising: 
a hub (34) extending around an axis of rotation of the bull gear (20 or 22); 
a rim (32) having a plurality of helical gear teeth (Figs. 14A-14B; [0037]) configured to mesh with the helical gear teeth (Fig. 15; [0037]) of the pinion (16, 18), 
the rim (32) extending a width (Figs. 13A and 14B) along the axis of rotation from a first side portion (Figs. 13A, 14B: right side portion of rim 32) to a second side portion (Figs. 13A, 14B: left side portion of rim 32) that is opposite the first side portion (Figs. 13A, 14B: right side portion of rim 32); and 
a web (36) connecting the hub (34) to the rim (32), 
the web (36) extending a radial length from the first side portion (Figs. 13A, 14B: right side portion of rim 32) of the rim (32) to the hub (34).

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web is joined to the rim at the first side of the rim
(B) wherein the web extends a thickness along the axis of rotation from a first face to a second face that is opposite the first face, the thickness of the web being variable substantially along the radial length of the web such that the thickness of the web is greater at the hub than at the rim to facilitate deflection of the rim

However, regarding limitation (A) above, Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation.

Further on, please see the Demtroder Annotated Figure 10 above, where the web (803) is joined to the rim (804) at the first side (801) of the rim (804). Still further, it is also noted that the web (803) is connecting the hub (805) to the rim (804).

Still further, regarding limitation (B) above, Demtroder (Please see a Demtroder Annotated Figure 11 above) discloses another embodiment showing another modification where the web (803) extends a thickness along the axis of rotation from a first face (Left face 7) to a second face (Right face 7) that is opposite the first face (Left face 7), the thickness of the web (803) being variable substantially along the radial length of the web (803) such that the thickness of the web (803) is greater at the hub (805) than at the rim (804) to facilitate deflection of the rim (804).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the radial length of the web extends at an oblique angle relative to the axis of rotation as taught by Demtroder for the purpose of providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

With regard to claim 17, Hahlbeck (Figs. 13A-15) disclose:
A reciprocating pump comprising (Please follow same limitations as explained above except otherwise additional limitations below):
a crankshaft ([0036]: crankshaft 24); and 
a gear set operatively connected to the crankshaft (24) such that the gear set is configured to drive rotation of the crankshaft (24), the gear set comprising 
a pinion and 
a bull gear, the bull gear comprising: 
a hub extending around an axis of rotation of the bull gear; 
a rim having a plurality of helical gear teeth extending along a circumference of the rim, the rim extending a width along the axis of rotation from a first side portion to a second side portion that is opposite the first side portion; and 
a web connecting the hub to the rim, the web extending a radial length from the first side portion of the rim to the hub.

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web is joined to the rim at the first side of the rim
(B) wherein the web extends a thickness along the axis of rotation from a first face to a second face that is opposite the first face, the thickness of the web being variable substantially along the radial length of the web such that the thickness of the web is greater at the hub than at the rim to facilitate deflection of the rim

However, regarding limitation (A) above, Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation.

Further on, please see the Demtroder Annotated Figure 10 above, where the web (803) is joined to the rim (804) at the first side (801) of the rim (804). Still further, it is also noted that the web (803) is connecting the hub (805) to the rim (804).

Still further, regarding limitation (B) above, Demtroder (Please see a Demtroder Annotated Figure 11 above) discloses another embodiment showing another modification where the web (803) extends a thickness along the axis of rotation from a first face (Left face 7) to a second face (Right face 7) that is opposite the first face (Left face 7), the thickness of the web (803) being variable substantially along the radial length of the web (803) such that the thickness of the web (803) is greater at the hub (805) than at the rim (804) to facilitate deflection of the rim (804).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the radial length of the web extends at an oblique angle relative to the axis of rotation as taught by Demtroder for the purpose of providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

With regard to claim 8, Hahlbeck in view of Demtroder disclose the bull gear according to claim 1, and further on Hahlbeck also discloses:
wherein the rim (32) is configured to deflect linearly (Fig. 4: both web 36 and rim 32 deflect) with load ([0048]: i.e. because of the gear body is flexible, the larger the force w.sub.ag, the more the deflection y of the gear body. As load increases, the deflection of the gear body increases thus maintaining an optimum alignment across a range of loadings).

With regard to claim 15, Hahlbeck in view of Demtroder disclose the bull gear according to claim 9, and further on Hahlbeck also discloses:
wherein the rim (32) of the bull gear (20 or 22) is configured to deflect linearly (Fig. 4: both web 36 and rim 32 deflect) with load ([0048]).

With regard to claim 16, Hahlbeck in view of Demtroder disclose the bull gear according to claim 9, and further on Hahlbeck also discloses:
wherein the helix angles (Figs. 14B and 15) of the helical gear teeth (Fig. 15) of the pinion (16, 18) and the helical gear teeth (Fig. 14B) bull gear (20 or 22) have opposite hand orientations.

With regard to claim 21, Hahlbeck in view of Demtroder disclose the bull gear according to claim 1, and further on Hahlbeck in view of Demtroder also discloses:
wherein the web extends a thickness along the axis of rotation from a first face to a second face that is opposite the first face, the first face of the web is joined to the rim, and at least a portion of the first face defines a recess.

With regard to claims 2, 10 and 18, Hahlbeck in view of Demtroder disclose the bull gear according to claims 1, 9 and 17 respectively, and further on Demtroder also discloses

wherein the radial length of the web extends at an oblique angle relative to the axis of rotation {Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation}.

With regard to claims 3 and 11, Hahlbeck in view of Demtroder disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also discloses:
wherein the web (36) extends a thickness (Figs. 4 and 13A) along the axis of rotation from a first face (Figs. 4 and 13A: i.e. left face of web 36) to a second face (Figs. 4 and 13A: right face of web 36) that is opposite the first face (Figs. 4 and 13A: i.e. left face of web 36).

While Demtroder discloses: 
at least one of the first face or the second face extending at an oblique angle relative to the axis of rotation.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (Demtroder – US 2011/0250070 A1), further in view of (PARR – US 3,057,220 A).

With regard to claims 4 and 12, Hahlbeck in view of Demtroder disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also discloses:
wherein the web (36) extends a thickness (Figs. 4 and 13A) along the axis of rotation from a first face (Figs. 4 and 13A: i.e. left face of web 36) to a second face (Figs. 4 and 13A: right face of web 36) that is opposite the first face (Figs. 4 and 13A: i.e. left face of web 36).

But Hahlbeck in view of Demtroder does not explicitly and/or specifically meet the following limitations: 
(A) the first face extending at a first oblique angle relative to the axis of rotation, the second face extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle

However, regarding limitation (A) above, PARR discloses a similar gear (Fig. 1: 10) including a web (12) having a thickness (Figs. 2-3) along the axis of rotation (Fig. 2) of the gear (10) from a first face (Fig. 2: left face of web 12) to a second face (Fig. 2: right face of web 12) that is opposite the first face (Fig. 2: left face of web 12), the first face (Fig. 2: left face of web 12) extending a first oblique angle relative to the axis of rotation, the second face (Fig. 2: right face of web 12) extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck in view of Demtroder by forming the bull gear such that the first face extends at a first oblique angle relative to the axis of rotation, the second face extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle as taught by PARR for the purpose reducing weight and material while providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (Demtroder – US 2011/0250070 A1), further in view of (Haussecker – US 2010/0224020 A1).

With regard to claims 5, 13 and 19, Hahlbeck in view of Demtroder disclose the bull gear according to claims 1, 9 and 17 respectively.

But Hahlbeck in view of Demtroder does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web comprises a circumferential groove adjacent the first side portion of the rim

However, regarding limitation (A) above, Haussecker discloses a similar gear (1) including a hub (3), a rim (2) having a first side portion (Fig. 1: side portion of rim 2) and a second side portion (Fig. 2: side portion of rim 2), a web (4) extending between the hub (3) and the rim (2), and wherein the web (4) includes a circumferential groove (Fig. 1: groove between web 4 and rim 2) adjacent the first side portion (Fig. 1: side portion of rim 2) of the rim (2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck in view of Demtroder by forming the bull gear providing the web with a circumferential groove adjacent the first side portion of the rim as taught by Haussecker for the purpose reducing weight and material while providing a higher degree of flexibility of the web and rim without compromising the overall strength and durability of the bull gear.

With regard to claims 6 and 14, Hahlbeck in view of Demtroder disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also disclose 
wherein the web is joined to the first side portion of the rim at a rim end portion of the web.

But Hahlbeck in view of Demtroder does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web is joined to the first side portion of the rim at a rim end portion of the web, the rim end portion of the web comprising a circumferential groove having a curved bottom

However, regarding limitation (A) above, Haussecker discloses a similar gear (1) including a hub (3), a rim (2) having a first side portion (Fig. 1: side portion of rim 2) and a second side portion (Fig. 2: side portion of rim 2), a web (4) extending between the hub (3) and the rim (2), and wherein the web (4) includes a circumferential groove (Fig. 1: groove between web 4 and rim 2) adjacent the first side portion (Fig. 1: side portion of rim 2) of the rim (2). It is noted that said circumferential groove (Fig. 1: groove between web 4 and rim 2) have a curved bottom.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck in view of Demtroder by forming the bull gear providing the rim end portion of the web comprising a circumferential groove having a curved bottom as taught by Haussecker for the purpose reducing weight and material while providing a higher degree of flexibility of the web and rim without compromising the overall strength and durability of the bull gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747